DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Australia on October 27, 2018.  It is noted, however, that applicant has not filed a certified copy of the 2018904077 application as required by 37 CFR 1.55.

Information Disclosure Statement
4.	The IDS filed on October 14, 2019 is hereby acknowledged and has been placed of record.  Please find attached a signed copy of the IDS.

Drawings
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference number “14”, shown in Fig. 1, is not found in the specification
Reference numbers “46” and “50”, shown in Fig. 4, are not found in the specification
Reference numbers “72”, “76”, “82”, “86”, “87”, “89”, “91” and “92, shown in Fig. 8, are not found in the specification
Reference number “126”, shown in Fig. 13, is not found in the specification
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
6.	The disclosure is objected to because of the following informalities:
In each of paragraphs [0025], [0055], [0059] and [0086], the statement with respect to, “0 degrees Fahrenheit (-20 degrees Celsius)” is confusing.  The parenthetical expression “(-20 degrees Celsius)” seems to indicate a direct Celsius conversion of “0 degrees Fahrenheit”, yet -20 degrees Celsius converts to -4 degrees Fahrenheit.
In paragraph [0099] of the specification, reference number “79” is used to designate two distinct parts, namely the “permanent base plate” and the “rod”.  It is noted, as shown in .
Appropriate correction is required.

Claim Objections
7.	Claims 2, 3 and 10-12 are objected to because of the following informalities:
Regarding claim 2, on line 2, --at least one-- should be inserted between “the” (first occurrence) and “impeller”.
Regarding claim 10, on line 2, --at least one-- should be inserted between “the” (first occurrence) and “impeller”.
Regarding claim 12, on line 1, “a deflector plate” should be replaced with --the deflector plate--.
Appropriate correction is required.

Claim Interpretation
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Thus, as recited in claims 1 and 5, the recitation, “refrigeration means” is being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 5, the recitation, “0 degrees Fahrenheit (-20 degrees Celsius) or below” is confusing.  As discussed above in paragraph 6 of the instant Office action with respect to the disclosure, the parenthetical expression “(-20 degrees Celsius)” seems to indicate a direct Celsius conversion of “0 degrees Fahrenheit”, yet -20 degrees Celsius converts to -4 degrees Fahrenheit.  Thus, the metes and bounds of the recited temperature range are indefinite.
As to claim 18, the claim is purportedly drawn to a “method”, yet the claim appears to be trying to further limit “the apparatus of claim 1”, when claim 1 is actually drawn to a “method” without clearly stating the metes and bounds of any particular “apparatus”.  In essence, the scope of the “method” of claim 18 cannot be determined when the only recitations of claim 18 are attempting to further limit an un-defined apparatus.
As to claim 19, the claim is drawn to an “apparatus”, yet no specific limitations of this apparatus are recited in the claim, and the claim (claim 1) from which claim 19 depends is a “method” claim which does not clearly and specifically state the metes and bounds of any particular apparatus.  Thus, the metes and bounds of the “apparatus” of claim 19 cannot be determined.
As to claim 20, the claim is drawn to an “apparatus”, yet no specific limitations of this apparatus are recited in the claim, and the claim (claim 5) from which claim 20 depends is a “method” claim which does not clearly and specifically state the metes and bounds of any 

12.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

13.	Claims 19 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Regarding claim 19, the claim can be construed as being broader than the claim (claim 1) upon which it depends, because the claimed “apparatus” merely requires being “capable of performing the method according to claim 1”, without requiring a particular combination of elements which necessarily perform each method step of claim 1.
Regarding claim 20, the claim can be construed as being broader than the claim (claim 5) upon which it depends, because the claimed “apparatus” merely requires being “capable of performing the method according to claim 5”, without requiring a particular combination of elements which necessarily perform each method step of claim 5.


Claim Rejections - 35 USC § 102
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


15.	Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benford, GB 2 324 596 A.
	As to claim 18, since it is not possible to clearly understand the particular metes and bounds of the claim, Benford can be said to anticipate the claim simply by the fact that the system and method disclosed by Benford is used for the purpose of covering ski-slopes with snow (see page 1), which can quite reasonably be considered to be “large areas” (even though “large” is a relative and unquantifiable term), and since the claim does not specifically require any particular apparatus structure.
	As to each of claims 19 and 20, the snow fall-making apparatus shown by Benford can reasonably be considered to be capable of performing the methods according to each of claims 1 and 5, respectively.  It is noted, due to the extreme breadth of claims 19 and 20, the prior art device of Benford need not specifically show or describe performing the method steps of claims 1 or 5 in order to meet claims 19 and 20, respectively, since the prior art is simply required to be a snow fall-making apparatus having the ability to do so for anticipation of the claims.

16.	Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Partel, EP 0 945 694 A1.
	As to claim 18, since it is not possible to clearly understand the particular metes and bounds of the claim, Partel can be said to anticipate the claim simply by the fact that the system and method disclosed by Partel is used for the purpose of covering ski-slopes with snow (see paragraph [0002]; and Fig. 5), which can quite reasonably be considered to be “large areas” (even though “large” is a relative and unquantifiable term), and since the claim does not specifically require any particular apparatus structure.
	As to each of claims 19 and 20, the snow fall-making apparatus shown by Partel can reasonably be considered to be capable of performing the methods according to each of claims 1 and 5, respectively.  It is noted, due to the extreme breadth of claims 19 and 20, the prior art device of Partel need not specifically show or describe performing the method steps of claims 1 or 5 in order to meet claims 19 and 20, respectively, since the prior art is simply required to be a snow fall-making apparatus having the ability to do so for anticipation of the claims.

Allowable Subject Matter
17.	Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752